Citation Nr: 0126064	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-02 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for skin cancer due to agent orange exposure. 

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought.  The veteran submitted documents dated on 
April 24, 1996 and April 30, 1996, which the Board construes 
as notices of disagreement vis-à-vis the February 1996 rating 
and which initiated the appeals process.  Statements of the 
case were issued in February 1999 (PTSD) and March 2001 (skin 
cancer) and the substantive appeals were timely submitted.  

In March 2001, the veteran canceled a hearing at the RO 
scheduled at his request.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1994, 
the RO found that residuals of skin cancer were unrelated to 
exposure to herbicides.

2.  That evidence associated with the claims file subsequent 
to the October 1994 decision which is neither cumulative nor 
redundant, bears directly, and substantially upon the claim 
of entitlement to service connection for skin cancer under 
consideration, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim of 
entitlement to service connection for skin cancer due to 
agent orange exposure.

3.  In an unappealed rating decision dated in October 1994, 
the RO found no current diagnosis of PTSD and denied the 
claim of entitlement to service connection for PTSD.

4.  That evidence associated with the claims file subsequent 
to the October 1994 decision which is neither cumulative nor 
redundant, bears directly, and substantially upon the claim 
of entitlement to service connection for PTSD under 
consideration, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision which denied entitlement 
to service connection for skin cancer due to agent orange 
exposure and PTSD, inter alia, is final.  38 U.S.C.A. § 
7105(c) (West 1991).

2.  New and material evidence to reopen the claim for service 
connection for skin cancer due to agent orange exposure has 
not been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

3.  New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims of entitlement to service connection for skin 
cancer due to agent orange exposure and for PTSD, inter alia, 
were denied in October 1994.  The veteran was notified of the 
determination, but he did not file a timely notice of 
disagreement and/or timely substantive appeal.  Accordingly, 
the rating decision became final.  38 U.S.C.A. § 7105(c).

By rating decision in February 1996, his claim for PTSD was 
again denied, and his claim for skin cancer due to agent 
orange exposure was also denied.  The present appeal ensued.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.  

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  In cover letters enclosed with the July 1999 and 
December 2000 rating actions, the appellant was advised that 
his claim was being denied as no new and material evidence 
had been submitted to reopen his claim. He was informed by 
this letter of what evidence was necessary to reopen his 
claim. He was again informed of the information necessary to 
reopen his claim by means of a March 2001 Statement of the 
Case.  Accordingly, the Board finds that the duty to inform 
the appellant of required evidence to substantiate her claim 
has been satisfied. See VCAA § 3(a), at 2096-97 (to be 
codified at 38 U.S.C. § 5103(a)).  The Board concludes that 
remanding the claims for additional development under the new 
statute is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384  (1993). 

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
If the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits.  See Glynn 
v. Brown, 6 Vet. App. 523, 528-29 (1994).

Skin Cancer

In conjunction with the issue pertaining to reopening a claim 
of entitlement to service connection for skin cancer, the 
veteran has submitted several documents dated in November 
2000 that are written in Spanish.  A translation of such 
evidence was obtained to afford fundamental due process and 
in order to assure literal consideration of such evidence in 
adjudicating whether new and material evidence has been 
submitted to warrant reopening the pertinent claim.  

The evidence that was of record at the time of the last 
denial included service medical records, and a VA examination 
from June 1994.  Based on this evidence and the absence of 
any medical evidence associating then current residuals of 
basal cell carcinoma and military service, the RO determined 
that entitlement to service connection for skin cancer was 
not warranted on either a direct or presumptive basis.

In the context of the current claim, the veteran has 
submitted a pathology report from 1992 reflecting excision of 
a basal cell carcinoma.  The veteran has also submitted a 
skin pathology report from July 2000, which reflects another 
excision of a basal cell carcinoma from the right alae nasae, 
which resection was free of tumor.  The evidence does not 
associate the claimed condition to service or to exposure to 
agent orange, however.  

The veteran has submitted several statements asserting a 
relationship between his basal cell carcinomas and his 
exposure to agent orange in service.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the veteran's 
statements do not serve his claim in a meaningful way, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise), nor do they provide a sufficient basis 
for reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

The veteran has also submitted a May 1995 statement from the 
Agent Orange Payment Program, concluding that the veteran was 
eligible for participation in the program and that he was 
regarded by them as 100 percent disabled.  The Board observes 
that the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has had the opportunity to address 
the relevance of a claimant's participation in the Agent 
Orange Payment Program on several occasions.  In Brock v. 
Brown, 10 Vet. App. 155 (1997), the Court held that receiving 
payments under this program is not determinative of a 
veterans' claim for VA benefits, as the "Agent Orange Payment 
Program had different criteria for payment, and was 
established by court settlement of a class-action, product-
liability suit brought by Vietnam veterans against 
manufacturers of Agent Orange." [The court cited In re Agent 
Orange Product Liability Litigation, 597 F. Supp. 740 
(E.D.N.Y. 1984), aff'd, 818 F.2d 145 (2d Cir. 1987)].  More 
recently, in Winsett v. West, 11 Vet. App. 420, 422 (1998), 
the Court affirmed that enrollment in the Program is not 
probative as to the question of whether a veteran has an 
Agent-Orange-related disability, because no relationship is 
required between the veteran's disability and exposure to 
Agent Orange in service in order to be eligible to receive 
benefits under this program.  In light of the Court's 
holdings in Brock and Winsett, records pertaining to the 
veteran's participation in the Agent Orange Payment Program 
are not relevant to his service connection claim.

When the case was previously decided in 1994, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1994 
and exposure to agent orange.  The evidence recently 
submitted still fails to competently demonstrate an 
association between the veteran's basal cell carcinoma and 
military service and/or agent orange exposure. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

PTSD

The Board observes that the RO failed to provide the veteran 
with the relevant regulations pertaining to determination of 
whether new and material evidence had been submitted 
regarding the PTSD claim.  Notwithstanding, the veteran was 
afforded the regulation s in the context of his other pending 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In light of the Board's favorable action as to this claim, 
the Board concludes that remanding the case to allow the RO 
to afford him with the relevant regulations in the context of 
the PTSD claim is not warranted. 

The evidence that was of record at the time of the last 
denial included service medical records, and a VA examination 
from June 1994.  Based on this evidence and the absence of a 
then current diagnosis of PTSD, the RO determined that 
entitlement to service connection for PTSD was not warranted. 

Evidence submitted since the last final denial includes VA 
clinical records for the period from 1996 to 1997.  The 
records reflect several diagnoses of PTSD, notably on July 
29, 1996 and January 13, 1997 respectively.  Additionally, 
the Board has received statements from the appellant who 
claims that his stressors were related to his service in 
Vietnam.  

It bears emphasis that provisions of 38 C.F.R. 3.304(f) used 
to require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, 
this regulation was amended in June 1999 and, in part, 
eliminated the requirement of a "clear diagnosis."  61 Fed. 
Reg. 32.807-32.808.  In the instant case, the Board finds 
that the amendments to 38 C.F.R. 3.304(f) were to conform the 
regulation to the Court's holding in Cohen, supra, and that 
elimination of the requirement of a "clear diagnosis," 
lessened the burden on the veteran.  Therefore, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of his claim under the revised criteria of 38 
C.F.R. 3.304(f).

The Board additionally notes there are conflicting medical 
opinions as to the presence of PTSD.  Notwithstanding, the 
Court has also stated that in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is of the 
opinion that the new evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the claim is reopened.  

With the veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence by the RO is in 
order as more particularly set forth in the remand portion of 
this decision.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for skin 
cancer due to exposure to agent orange, the claim remains 
denied.

The veteran's claim of entitlement to service connection for 
PTSD is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

As to the reopened claim of entitlement to service connection 
for PTSD, the record is inadequate to fully adjudicate the 
claim.  However, the duty to assist is triggered, and the 
Board finds that VA has an obligation to further develop the 
veteran's claim.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).

To ensure the Department of Veterans Affairs has met its duty 
to assist the claimant in developing facts pertinent to his 
claim and to afford due process, this case is REMANDED to the 
RO for the following development:  

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, numbers and names 
of casualties, and identifying 
information concerning any other 
individual involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The veteran should be 
afforded a reasonable opportunity to 
respond to such request.  

2.  Thereafter, and whether or not the 
veteran responds to the RO's request for 
a detailed statement of stressors, the RO 
should review the file and prepare a 
summary of all of the claimed stressors.  
That summary, together with a copy of the 
veteran's DD Form 214 and DA Form 20 and 
all associated documents, should be sent 
to the United States Armed Forces Center 
for Research of Unit Records (USASCRUR) 
at the appropriate address.  That 
organization should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be added to the claims file.  

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
The examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner is asked to determine (1) 
whether  the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied and (2) whether there is a 
nexus between PTSD and one or more of the 
in service stressors found to be 
established by the RO.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  

The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review prior to 
preparation of the examination report.  
The examiner's attention is directed to 
the veteran's claims file and medical 
records that show divergent diagnoses of 
PTSD and other mental disorders and is 
requested to reconcile the aforementioned 
divergent findings.

The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issue of 
service connection for PTSD on a de novo 
basis.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 


